UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4898
WESLEY KENT DAVIS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                          (CR-01-222-T)

                      Submitted: July 24, 2003

                      Decided: August 13, 2003

     Before NIEMEYER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Norman Butler, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Jennifer Marie Hoefling, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. DAVIS
                               OPINION

PER CURIAM:

   Wesley Kent Davis was convicted by a jury of one count of simple
assault in violation of 18 U.S.C. § 111(a) (2000); two counts of
unlawful possession of a firearm by a felon in violation of 18 U.S.C.
§ 922(g)(1) (2000); unlawful possession of ammunition in violation
of 18 U.S.C. § 922(g)(1) (2000). He raises three claims in this appeal.

   First, Davis argues the district court erred in refusing his motion to
continue at the outset of trial. A district court’s refusal to grant a con-
tinuance is reviewed for abuse of discretion. Morris v. Slappy, 461
U.S. 1, 11-12 (1983); United States v. Speed, 53 F.3d 643, 644 (4th
Cir. 1995). An abuse of discretion in this context is "‘an unreasoning
and arbitrary insistence upon expeditiousness in the face of a justifi-
able request for a delay.’" United States v. LaRouche, 896 F.2d 815,
823 (4th Cir. 1990) (quoting Morris, 461 U.S. at 11-12). We find no
abuse of discretion in the district court’s denial of Davis’s motion for
a continuance.

   Second, Davis contends that the district court erred in denying the
motion to suppress his statements that he owned firearms found in his
store when he was arrested there. Davis claims these statements were
given without proper warning in accordance with Miranda v. Arizona,
384 U.S. 436 (1966). We review the district court’s factual findings
underlying its disposition of a motion to suppress for clear error, and
the district court’s legal determinations de novo. Ornelas v. United
States, 517 U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d
868, 873 (4th Cir. 1992). When a suppression motion has been
denied, we review the evidence in the light most favorable to the gov-
ernment. See United States v. Seidman, 156 F.3d 542, 547 (4th Cir.
1998). We find that because Davis’s questioning was justified by the
public safety exception to Miranda, see New York v. Quarles, 467
U.S. 649, 659 n.8 (1984), the district court properly denied his motion
to suppress.

   Lastly, Davis claims the Government did not establish that the
seized firearms and ammunition were in and affected interstate com-
merce beyond a reasonable doubt. The jury’s verdict is reviewed to
                       UNITED STATES v. DAVIS                       3
determine whether there is substantial evidence, taken in the light
most favorable to the Government, to support the conviction. Glasser
v. United States, 315 U.S. 60, 80 (1942). A defendant challenging the
sufficiency of the evidence to support a conviction "must overcome
a heavy burden." United States v. Hoyte, 51 F.3d 1239, 1243 (4th Cir.
1995).

   At trial, James Berger, a special agent with the Bureau of Alcohol,
Tobacco and Firearms, testified that the shotguns were manufactured
outside of North Carolina. The Government may establish the com-
merce nexus by showing the firearm was manufactured in another
state. United States v. Gallimore, 247 F.3d 134, 138 (4th Cir. 2001);
United States v. Nathan, 202 F.3d 230, 234 (4th Cir. 2000). Thus, the
evidence presented at trial, when viewed in the light most favorable
to the Government, was sufficient to establish that the firearm trav-
eled in interstate commerce.

   Accordingly, we affirm Davis’s convictions. We dispense with oral
argument, because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED